 

SKINNY NUTRITIONAL CORP.

Offer Letter

 

Start Date: November 1, 2011

 

Title: Chief Sales Officer

 

Term: 3 year term with mutually agreed upon renewals

 

Initial Stock Deal: 7,500,000 shares vested over a three year period

 

Salary: $150,000 per year

 

Annual Bonus: Three tier bonus based on performance.

Performance standards to be determined within 30 days of start date. Bonus
levels are 20%, 40, and 50%. Bonus’ to be set by CEO.

 

Vacation: 4 weeks per calendar year.

 

Health/Dental Insurance: Full family coverage.

 

Car Allowance: $1,000 per month

 

Expenses: All business related expenses

 

Severance Period: 6 months for non cause termination, after 1 year of employment

 

Skinny Nutritional Corp.,   Robert W. Miller       [sig1.jpg]   [sig2.jpg]

 

 

 